KRUEGER, Judge.
The appellant was tried and convicted of the offense of possessing for the purpose of sale liquor capable of producing intoxication, *870and- his punishment was assessed at confinement in the state penitentiary for a term of one year.
Omitting the formal parts, we quote the indictment as follows: “On or about the 2nd day of June A. D. 1933, and anterior to the presentment of this indictment, in the County and State aforesaid, Kitt Harris did then and there unlawfully possess for the purpose of sale liquor capable of producing intoxication, against the peace and dignity of the State.”
The indictment is fundamentally defective, for the reasons stated in the case of Offield v. State (Tex. Cr. App.) 75 S.W.(2d) 882, opinion on motion for rehearing.
The judgment is reversed, and the prosecution ordered dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.